Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 12/28/2020, with respect to amended claim 24 (and therefore dependent claims 25-40), and amended claim 41 (and therefore dependent claims 42-45), have been fully considered and are persuasive.  
Claims 1-23 are being canceled by applicant. 
Reasons for Allowance
Claims 24-45 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement 
Regarding amended independent claim 24, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device comprising: “a second insulating layer formed on the first insulating layer such that the second insulating layer covers the surface electrode, the second insulating layer having an opening from which a part of the surface electrode is exposed as a pad area, the second insulating layer having an outer peripheral edge retreated to the inner side of the SiC layer with respect to the end faces of the SiC layer such that the first insulating layer is partially exposed upwardly in a vertical direction relative to the first surface of the SiC layer” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 24. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 24, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 24 is deemed patentable over the prior art.
	Claims 25-40 are allowed as those inherit the allowable subject matter from claim 24.
Regarding the independent claim 41, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method for manufacturing a semiconductor device, comprising: “forming a second insulating layer on the first insulating layer so as to cover the surface electrode, the second insulating layer having an opening from which a part of the surface electrode is exposed as a pad area, the second insulating layer having an outer peripheral edge retreated to the inner side of each of the device regions with respect to the dicing region such that the first insulating layer is partially exposed upwardly in a vertical direction relative to the first surface of the SiC wafer” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 41. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 41, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 41 is deemed patentable over the prior art.
	Claims 42-45 are allowed as those inherit the allowable subject matter from claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yamamoto et al. (US 2009/0236611) Fig. 1 discloses any exposure of the first insulating layer (3) of Yamamoto relative to the second insulating layer (6) occurs at an edge surface. That is, the upper surface of the first insulating layer (3) is completely covered by the second insulating layer (6) from the electrode 4/5 to the ends of the top surface of the layer (2). Thus, the first insulating layer (3) is not exposed by the second insulating (6) upwardly in a vertical direction relative to a top surface of a SiC layer as required by claim 24 and 41. 
7 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 19, 2021